LACOMBE, Circuit Judge.
The language of section 25 of the customs administrative act of June 10, 1890, is controlling of this case. Its phraseology is comprehensive; its exemption of the collector from personal liability to the importer is plain; and the act was one which it was. within, the power of congress to pass. The suggestion that the importer in a case involving the appraisement of merchandise has no right of appeal from, the board of general appraisers is immaterial. He is, under this act, entitled to appeal from the decision of the collector, and in such case the statute secures the collector exemption from personal suit.
Demurrer sustained.